Citation Nr: 1044515	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served active duty from June 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for visual 
and optical radiation damage, urinary hesitancy and cellular 
radiation damage, and bilateral hearing loss.  The Veteran 
perfected an appeal only as to the issue of service connection 
for bilateral hearing loss.  Accordingly, this matter is properly 
before the Board for adjudication.


REMAND

The Veteran asserts that he has bilateral hearing loss as a 
result of his military service.  In May 2010, the Veteran 
submitted additional evidence without an accompanying waiver of 
RO review.  The evidence pertains to the Veteran's hearing loss.  
As the additional evidence pertains to the claim at issue, waiver 
of RO review is necessary.  See 38 C.F.R. § 19.37 (2010).

In September 2010, the Board informed the Veteran that the 
evidence had not been considered by the RO, and inquired as to 
whether the Veteran would like to waive RO consideration or send 
the evidence to the RO for review.  In a statement dated in 
October 2010, the Veteran requested that the case be remanded to 
the RO for review of the additional evidence.  As such, this 
claim is remanded for the additional evidence to be considered by 
agency of original jurisdiction.  See 38 C.F.R. § 19.37.

Accordingly, the case is hereby REMANDED for the following 
action:

The RO should readjudicate the claim of entitlement 
to service connection for bilateral hearing loss with 
consideration of the additional evidence submitted in 
May 2010.  If the benefit sought on appeal is denied, 
the Veteran and his representative must be furnished 
a supplemental statement of the case and afforded an 
opportunity to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


